Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s response filed 1/5/22 has been entered.  Further, note that, the Examiner asserts that the Office action mailed 2/16/22 is vacated and completely replaced by the Office action submitted herewith; while Group II, claims 14-20, were elected in a response to a Restriction Requirement mailed 11/29/21, the Examiner inadvertently treated instant claims 1-13 as the elected claims in the Office action mailed 2/16/22.  This is a supplemental Office action in which that the elected claims 14-20 have been examined.
Applicant’s election without traverse of Group II, claims 14-20, in the reply filed on January 5, 2022, is acknowledged.
  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2022.
Claim Objections
Claims 15-20 are objected to because of the following informalities:  
With respect to instant claims 15-20, it is suggested that Applicant delete “includes” and insert “comprises”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 2019/0219925).
Jiang et al teach solvents useful for removing contaminants and cleaning an/or stripping the surfaces of substrates of contaminants in electronic parts and processing equipment, and removal of photoresists, followed by removing by rinsing the substrate with a composition containing a ternary solvent of DMSO, N,N-dimethyl propionamide, and N-methyl caprolactam. See paras. 30-37.  The amount of individual substance can vary from 1 to 99% by weight.  See para. 73 and 74.  Jiang et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Jiang et al anticipate the material limitations of the instant claims.  
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2020/0150542). 
Jiang et al teach a solvent consisting essentially of a first component consisting of one or more acyclic amides; an optional second component consisting of one or more of DEAC, etc.; one or more glycol ethers or glycol ether acetates and one or more cyclic amides.  See Abstract.  Suitable cyclic amides include caprolactam derived solvents as recited by the instant claims.  See paras. 42-47.  DEAC may be used in amounts from 1 to 99% by weight.  The composition contains the caprolactam derived solvents in amounts from 10% to 90% by weight.  See paras. 74-78.  The composition is used for cleaning electronic parts and photoresists, etc.  See paras. 78-81.  
Jiang et al do not teach, with sufficient specificity, a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Jiang et al suggest a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2019/0219925) as applied to claims 14, 15, and 20 above, and further in view of Jiang et al (US 2020/0150542).
Jiang et al are relied upon as set forth above.  However, Jiang et al do not teach the use of N-ethyl caprolactam and N-butyl caprolactam in addition to the other requisite components of the composition as recited by the instant claims.  
‘542 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use N-ethyl caprolactam or N-butyl caprolactam in the composition taught by ‘925, with a reasonable expectation of success, because ‘542 teaches the equivalence of N-methyl caprolactam to N-ethyl caprolactam and N-butyl caprolactam as a solvent in a similar composition and further, ‘925 teaches the use of N-methyl caprolactam. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2020/0150542) or Jiang et al (US 2019/0219925) as applied to the rejected claims above, and further in view of Trivedi et al (US 2009/0281012).
‘542 and ‘925 are relied upon as set forth above.  However, ‘542 and ‘925 do not teach the use of a surfactant or thickener or a method of cleaning a paint or ink from a surface as recited by the instant claims.   
 Trevedi et al tach an environmentally-friendly composition for industrial and consumer applications containing surfactants, water, solvents, etc.  The composition may be used as a metal substrate cleaner, etc.  See Abstract.  Additionally, thickening agents may be used in the compositions and include cellulose ethers, etc.  See paras. 101-102.  The composition may be used as a graffiti cleaner, a painted-substrate cleaner, an ink cleaner, a resin cleaner, a paint stripper, graffiti remover, ink remover, stains from metals, etc.  See Abstract and paras. 9 and 108-112.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a surfactant and thickener in the composition taught by ‘542 and ‘925, with a reasonable expectation of success, because Trivedi et al teach the use of surfactant and thickeners in a similar composition and further, such components would be desirable in the compositions taught by ‘542 and ‘925 to improve cleaning properties.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the compositions as taught by ‘542 or ‘925 to remove paint or ink as recited by the instant claims, with a reasonable expectation of success, because Trivedi et al teach the use of a similar composition to remove a wide variety of substances such as paint, ink, resin, etc., from a substrate and further, ‘542 or ‘925 teach removing contaminants such as polymer residues (i.e., resins) and contaminants from electronic parts in general.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/April 29, 2022